 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered and effective as of
September 16, 2019 (the “Effective Date”), by and between American Battery
Metals Corporation 930 Tahoe Blvd, Suite 802-16 Incline Village, NV 89451 (the
“Company”) and Ryan Melsert (“Employee” and together with the Company, the
“Parties.”).

 

RECITALS

 

A.The Company has requested that Employee develop and manage the Company’
battery metal recycling and extraction division and to provide other technical
services (the “Services” as further described on Exhibit A hereto) to the
Company and Employee has agreed to provide such services.  

 

B.The Parties would like to enter into this Agreement to define the Parties’
rights and obligations under which Employee shall provide the Services to the
Company. 

 

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:

 

ARTICLE 1.

EMPLOYMENT AND DUTIES

 

1.1 Employment. The Company hereby employs Employee as to provide the Services
and Employee hereby accepts such employment, on the terms and conditions set
forth below. 

 

1.2 Term. This Agreement shall begin on the Effective Date continue for a
three-year period or until terminated by either Party pursuant to Article 3 (the
"Term"). 

 

1.3 Duties. Employee agrees to undertake and perform all duties and services
required to perform the Services. A summary of the Services are set forth in
Exhibit A. Employee shall report to Douglas Cole of the Company. Employee shall
perform the services contemplated herein faithfully, diligently, to the best of
Employee's ability, and in the best interests of the Company.  

 

1.4 Devotion of Time; General Responsibilities. Employee shall devote Employee's
full and exclusive business time and efforts to the rendition of such services.
Employee shall at all times perform such services in compliance with any and all
laws, rules, regulations, and policies applicable to the Company. Employee
shall, at all times during his employment adhere to and obey any and all written
internal rules and regulations governing the conduct of the Company’s employees,
as established or modified from time to time; provided, however, that, in the
event of any conflict between the provisions of this Agreement and any such
rules or regulations, the provisions of this Agreement shall control. Employee
acknowledges that the Company is a public company and that Employee shall be
required to adhere to the Company’s policies related thereto. 

 

1.5 Exclusive Services. During his employment by the Company, Employee shall
not, without the express prior written consent of the Company, engage directly
or indirectly in any outside employment or consulting of any kind whether or not
Employee receives remuneration for such services, or other activity that relates
to any line of business in which the Company or any of its affiliates are at
that time engaged or plans to engage in, or that would otherwise conflict with
Employee's employment obligations, contractual duties, or fiduciary obligations
to the Company; provided, however, that nothing in this Agreement shall prevent
Employee from owning, in the aggregate, five percent (5%) or less of the
outstanding equity interests of a company whose securities are traded on a
national security exchange or on an over-the-counter market. 

--------------------------------------------------------------------------------



 

 

ARTICLE 2.

COMPENSATION

 

2.1 Employee Payments. During the term, Employee shall receive the salary set
forth on Exhibit A. (the “Salary”). The Salary will be paid according to the
Company’s regular payroll practice throughout the calendar year. 

 

2.2 Bonuses. Any bonuses that Employee shall be entitled to, if any, shall be
listed on Exhibit A. Unless stated explicated otherwise, all bonuses shall only
be as approved by the Board of Directors of the Company in their sole and
absolute discretion. 

 

2.3 Equity Compensation. Any equity expenses that Employee shall be entitled to,
if any, shall be listed on Exhibit A. 

 

2.4 Company Employee Benefits. Employee shall be entitled to participate in the
Company’s medical insurance plan for employees to the extent the Company obtains
such a plan. Prior to the Company obtaining such a plan, the Company shall
reimburse Employee for the expenses set forth on Exhibit A. 

 

2.5 Reimbursement for Expenses. The Company shall reimburse Employee for any and
all reasonable and documented actual business expenses that Employee incurs from
time to time in the performance of his duties under this Agreement, provided
that reimbursement shall be made in accordance with the policies and practices
of the Company then in effect and approved by the chief executive officer of the
Company. Reimbursement shall be paid promptly upon presentation of expense
statements or vouchers and such other supporting information as the Company from
time to time may reasonably require. 

 

2.6 Vacation. Employee shall be entitled to personal time, to be used for sick
and vacation time, earned based on hours worked, to a maximum of two weeks per
year. Generally, Employees are not permitted to use personal time in excess of
time earned. The Company desires Employee to use Employee's full vacation
entitlement. Employee shall take no more than two continuous weeks of vacation
at any time. Additionally, other than for sickness, accident, or military leave
or duty or as otherwise required by law, Employee may take no personal leaves of
absence, with or without compensation, without the express consent and approval
of the Company. Vacation time not used in any calendar year may be carried
forward, provided, however, that, once Employee has accrued a number of vacation
days equal to four weeks, Employee shall not be eligible to accrue additional
days of vacation until he has taken one or more days of vacation..  

 

ARTICLE 3.

TERMINATION

 

3.1 Termination. Either party shall have the right to terminate this Agreement
upon written notice, with or without “Cause” (as defined below), before the
expiration of the Term. Whatever the circumstances of the termination may be
Employee shall continue to be bound after termination by Articles 5, 6, 7, and 8
of this Agreement. Employee acknowledges that the Company has made no promise to
Employee that he will be retained for any particular amount of time and that the
Company may terminate Employee’s services for any reason whatsoever. The date of
any termination pursuant to this Section 3.1 shall be referred to as the
“Termination Date”. 

 

3.2 Termination for Cause or by Employee. If this Agreement is terminated for
Cause or if Employee terminates this Agreement prior to the period set forth in
Section 1.2, Employee shall forfeit any cash, equity compensation or bonus
compensation not already received by Employee or not already vested as of the
Termination Date. In addition, Employee may be required to return equity
compensation already granted as set forth in Exhibit A. 

 

3.3 Termination without Cause by Employer. If the Company terminates this
Agreement without Cause, Employee shall receive his Salary for an additional six
(6) months and shall receive any equity compensation or bonus compensation
prorated up until the Termination Date, provided, however, that any equity
compensation or bonus compensation shall be at the discretion of the Board of
Directors unless otherwise provided for on Exhibit A. 

 

3.4 Cause. For purposes of this Agreement, “Cause” shall mean the following (i)
Employee’s commission of an act of fraud, theft or dishonesty against the
Company; (ii) the arrest of Employee for any act involving dishonest conduct or
other act of moral turpitude; (iii) willful or wanton misconduct, recklessness,
or gross negligence by Employee in the performance of the Services; (iv)
Employee's breach of his fiduciary duties to the Company; (v) conduct by
Employee that could harm the Company’s reputation or goodwill or that otherwise
could undermine the best interests of the Company or affiliated entities; (vi)
if Employee is determined to have a “bad actor” disqualification as set forth in
Rule 506(d) of Regulation D under the Securities Act of 1933, (vii) a breach by
Employee of any obligation, representation, or warranty under this Agreement,
(viii) unwillingness of the Employee to perform the Services continuing for a
period of five (5) business days after notice to Employee; and (ix) any
additional events as set forth in Exhibit A. 

--------------------------------------------------------------------------------



 

 

ARTICLE 4.

NON-SOLICITATION AND NON-COMPETE

 

4.1 Non-Solicitation of Employees. So long as Employee is receiving compensation
payments from the Company and one year following such time, Employee shall not
directly or indirectly solicit for employment or for independent contractor work
any employee of the Company or its affiliates, and shall not encourage any such
employee to leave the employment of the Company or its affiliates. 

 

4.2 Non-Compete. Employee agrees that so long that Employee is receiving
compensation payments from the Company; Employee will not be an employee, agent,
director, owner, partner, financial backer, creditor or otherwise directly or
indirectly be connected with or provide services to or participate in the
management, operation or control of any Company which is in direct competition
to the Company.  

 

ARTICLE 5.

CONFIDENTIALITY

 

5.1 Nondisclosure. Employee acknowledges that in the course of providing
services to the Company, Employee will have access to confidential information.
Confidential information includes, but is not limited to, information about
either the Company’s clients, the terms and conditions under which the Company
or its affiliates deals with clients, pricing information for the purchase or
sale of assets, customer lists, research materials, manuals, computer programs,
formulas for analyzing asset portfolios, techniques, data, marketing plans and
tactics, technical information, lists of asset sources, the processes and
practices of the Company, all information contained in electronic or computer
files, all financial information, salary and wage information, and any other
information that is designated by the Company or its affiliates as confidential
or that Employee knows is confidential, information provided by third parties
that the Company or its affiliates are obligated to keep confidential, and all
other proprietary information of the Company or its affiliates. Employee
acknowledges that all confidential information is and shall continue to be the
exclusive property of the Company or its affiliates, whether or not prepared in
whole or in part by Employee and whether or not disclosed to or entrusted to
Employee in connection with service for the Company. Employee agrees not to
disclose confidential information, directly or indirectly, under any
circumstances or by any means, to any third persons without the prior written
consent of the Company. Employee agrees that he will not copy, transmit,
reproduce, summarize, quote, or make any commercial or other use whatsoever of
confidential information, except as may be necessary to perform work done by
Employee for the Company. Employee agrees to exercise the highest degree of care
in safeguarding confidential information against loss, theft or other
inadvertent disclosure and agrees generally to take all steps necessary or
requested by the Company to ensure maintenance of the confidentiality of the
confidential information. 

 

5.2 Exclusions. Section 5.1 shall not apply to the following information: (a)
information now and hereafter voluntarily disseminated by the Company to the
public or which otherwise becomes part of the public domain through lawful
means; (b) information already known to Employee as documented by written
records which predate the Effective Date; (c) information subsequently and
rightfully received from third parties and not subject to any obligation of
confidentiality; and (d) information independently developed by Employee after
termination of his services. 

 

5.3 Subpoenas; Cooperation in Defense of the Company. If Employee, during the
Term or thereafter, is served with any subpoena or other compulsory judicial or
administrative process calling for production of confidential information or if
Employee is otherwise required by law or regulation to disclose confidential
information, Employee will immediately, before making any such production or
disclosure, notify the Company and provide it with such information as may be
necessary for the Company to take such action as the Company deems necessary to
protect its interests. Employee agrees to cooperate reasonably with the Company,
whether during the Term or thereafter, in the prosecution or defense of all
threatened claims or actual litigation in which the Company is or may become a
party, whether now pending or hereafter brought, in which Employee has knowledge
of relevant facts or issues. Employee shall be reimbursed for his reasonable
expenses for travel time due to cooperating with the prosecution or defense of
any litigation for the Company. 

 

5.4 Disclosure of and/or Trading on Material Nonpublic Information. Employee
acknowledges that Company is a public company and that in performing the
Services he may have access to material nonpublic information. Information is
material if there is a substantial likelihood that a reasonable investor would
consider it important in deciding whether to buy, hold or sell a security.
Nonpublic information is information that is not generally known or available to
the public. Employee agrees not to discuss any material nonpublic information
with any third parties and to refrain from buying or selling any securities
based on any material nonpublic information learned in performing the Services
unless such disclosure or trading is permitted under applicable state and
federal securities laws. 

--------------------------------------------------------------------------------



 

 

5.5 Confidential Proprietary and Trade Secret Information of Others. Employee
represents that he has disclosed to the Company any agreement to which Employee
is or has been a party regarding the confidential information of others and
Employee understands that Employee's execution of this Agreement with the
Company will not require Employee to breach any-such agreement. Employee will
not disclose such confidential information to the Company nor induce the Company
to use any trade secret or proprietary information received from another under
an agreement or understanding prohibiting such use or disclosure.  

 

5.6 No Unfair Competition. Employee hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Company’s confidential material
obtained by Employee by any means whatsoever, at any time before, during, or
after the Term shall constitute unfair competition. Employee shall not engage in
any unfair competition with the Company or its affiliates either during the
Term, or at any time thereafter. 

 

5.7 Remedies. The Company shall have all remedies in law and equity against
Employee (including special and consequential damages) for damages to the
Company caused by the violations of Articles 4 or 5. 

 

ARTICLE 6.

COMPANY'S OWNERSHIP IN EMPLOYEE'S WORK

 

6.1 Company’s Ownership. Employee agrees that all inventions, discoveries,
improvements, trade secrets, formulae, techniques, processes, and know-how,
whether or not patentable, and whether or not reduced to practice, that are
conceived or developed during the Term, either alone or jointly with others, if
on the Company’s time, using the Company’s equipment, supplies, facilities, or
trade secret information or relating to the Company shall be owned exclusively
by the Company, and Employee hereby assigns to the Company all Employee's right,
title, and interest in all such intellectual property. The Employee agrees that
the Company shall be the sole owner of all domestic and foreign patents or other
rights pertaining thereto, and further agrees to execute all documents that the
Company reasonably determines to be necessary or convenient for use in applying
for, prosecuting, perfecting, or enforcing patents or other intellectual
property rights, including the execution of any assignments, patent
applications, or other documents that the Company may reasonably request. This
provision is intended to apply only to the extent permitted by applicable law. 

 

6.2 Ownership of Copyrights. Employee agrees that all original works of
authorship not otherwise within the scope of Section 6.1 that are conceived or
developed during Employee's engagement with the Company, either alone or jointly
with others, if on the Company’s time, using Company’s facilities, or relating
to the Company shall be owned exclusively by the Company, and Employee hereby
assigns to the Company all of Employee's right, title, and interest in all such
original works of authorship. Employee agrees that the Company shall be the sole
owner of all rights pertaining thereto, and further agrees to execute all
documents that the Company reasonably determines to be necessary or convenient
for establishing in Company’s name the copyright to any such original works of
authorship. Employee shall claim no interest in any inventions, copyrighted
material, patents, or patent applications unless Employee demonstrates that any
such invention, copyrighted material, patent, or patent application was
developed before he began providing any services for Company. This provision is
intended to apply only to the extent permitted by applicable law. 

 

6.3 Ownership of Records. Any written record that Employee may maintain of
inventions, discoveries, improvements, trade secrets, formulae, processes, or
know-how, whether or not patentable and whether or not reduced to practice, and
any such records relating to original works of authorship made by Employee,
alone or jointly with others, in the course of Employee's engagement with the
Company shall remain the property of the Company. Employee shall furnish the
Company any and all such records immediately upon request. 

 

6.4 Ventures. If Employee, during engagement with the Company, is engaged in or
associated with the planning or implementation of any project, program, or
venture involving the Company and any third parties, all rights in the project,
program, or venture shall belong to the Company, and Employee shall not be
entitled to any interest therein or to any commission, finder's fee, or other
compensation in connection therewith other than the compensation to be paid to
Employee as provided in this Agreement. 

 

6.5 Return of Company’s Property and Materials. Upon termination of Employee’s
services with the Company, Employee shall deliver to the Company all Company
property and materials that are in Employee's possession or control, including
all of the information described as confidential information in Section 5.1 of
this Agreement and including all other information relating to any inventions,
discoveries, improvements, trade secrets, formulae, processes, know-how, or
original works of authorship of the Company. 

--------------------------------------------------------------------------------



 

 

ARTICLE 7.

INDEMNIFICATION

 

7.1 By the Company. The Company agrees to indemnify and hold harmless Employee
with respect to any liability (and actions in respect thereof) incurred by the
Employee by virtue of the performance of the Services hereunder and shall
reimburse Employee for any legal or other expenses reasonably incurred in
connection with investigating or defending any such liability or action,
provided that the Company shall have the right to control the defense of any
claim giving rise to such liability and no such claim shall be settled without
the consent of the Company. The foregoing provisions shall survive termination
of this Agreement and any investigation with respect thereto by any party hereto
and shall not apply to any such losses, claims, related expenses, damages or
liabilities arising out of or in connection with Employee’s willful misconduct,
fraud, negligence or material breach of this Agreement. 

 

7.2 By Employee. Employee agrees to indemnify and hold harmless the Company
(including each of its directors, officers, employees, partners and agents) with
respect to any liability (and actions in respect thereof) incurred by Company
arising under or related to Employee’s breach or alleged breach of any
representation, covenant, or warranty in this Agreement or any reckless,
negligent or intentional misconduct of the Employee and shall reimburse the
Company for any legal or other expenses reasonably incurred in connection with
investigating or defending any such liability or action. The foregoing
provisions shall survive termination of this Agreement and any investigation
with respect thereto by any party hereto. 

 

ARTICLE 8.

ARBITRATION

 

Except for disputes, controversies, or claims or other actions seeking
injunctive or equitable relief, which may be brought before any court having
jurisdiction, any controversy, dispute, or claim ("Claim") whatsoever between
Employee on the one hand, and the Company, or any of its affiliated entities or
any of its employees, officers, directors, agents, and representatives of the
Company or its affiliated entities on the other hand, shall be settled by
binding arbitration, at the request of either party, under the rules of the
American Arbitration Association. The arbitrator shall be a retired federal or
state judge with at least ten year experience as a judge. The arbitrator shall
apply Nevada law. The demand for arbitration must be in writing and made within
the applicable statute of limitations period. The arbitration shall take place
in Reno, Nevada. The parties shall be entitled to conduct reasonable discovery,
including conducting depositions and requesting documents. The arbitrator shall
have the authority to resolve discovery disputes, including but not limited to
determining what constitutes reasonable discovery. The arbitrator shall prepare
in writing and timely provide to the parties a decision and award which includes
factual findings and the reasons upon which the decision is based.

 

The decision of the arbitrator shall be binding and conclusive on the parties,
except as may otherwise be required by law. Judgment upon the award rendered by
the arbitrator may be entered in any court having proper jurisdiction. Each
party shall bear its or his own fees and costs incurred in connection with the
arbitration, except that the arbitrator may award attorneys' fees and costs in
accordance with applicable law.

 

Both the Company and Employee understand and agree that by using arbitration to
resolve any Claims between Employee and the Company (or its affiliates) they are
giving up any right that they may have to a judge or jury trial with regard to
those Claims.

 

ARTICLE 9.

MISCELLANEOUS

 

9.1 Entire Agreement. This agreement between Employee and the Company
constitutes the entire agreement between the parties with respect to the matters
referenced herein.  

 

9.2 Amendments. The agreement can be modified only by a written instrument
executed by Employee and Company or its successor on behalf of the Company. 

 

9.3 Disqualification. Employee represents and warrants to the company that
Employee does not have any “bad actor” disqualification set forth in Rule 506
(d) of Regulation D under the Securities Act of 1933. Employee acknowledges that
Employee’s representation set forth in this Section 9.3 was a condition
precedent to the Company entering into this Agreement.  

 

9.4 Severable Provisions. The provisions of this Agreement are separate and
distinct, and if any provisions are determined to be unenforceable in whole or
in part, the remaining provisions, and the enforceable parts of any partially
unenforceable provisions, shall nevertheless be enforceable. 

--------------------------------------------------------------------------------



 

 

9.5 Surviving Terms. The provisions of Articles 5, 6, 7, 8, and Section 9.8
shall survive the Term of this Agreement and the termination of Employee's
services. 

 

9.6 Successors and Assigns. The Company may assign its rights and delegate its
duties under this Agreement. Employee may assign his rights under this Agreement
only with the Company’s prior written consent. Employee may not delegate his
duties. 

 

9.7 Resignation from Positions with the Company. The termination of the
Employee’s services for the Company for any reason shall, without any further
action on the part of Employee, constitute Employee’s resignation from any
board, or officer position Employee has with the Company and any of its
affiliates, which resignation shall be effective as of Employee’s last day of
providing services. 

 

9.8 Cooperation. From and after the termination of Employee’s services for the
Company, Employee agrees, upon the Company’s request, to reasonably cooperate in
any investigation, litigation, arbitration or regulatory proceeding regarding
events that occurred during the time that Employee is retained by the Company or
its affiliates. Employee will make himself reasonably available to consult with
Company’s counsel, to provide information and to appear to give testimony. The
Company will, to the extent permitted by law, reimburse Employee for any
reasonable out-of-pocket expenses that Employee incurs in extending such
cooperation, so long as the Employee provides the Company with advance written
notice of Employee’s request for reimbursement and provides satisfactory
documentation of the expenses. 

 

9.9 Governing Law. Regardless of the choice of law provisions of Nevada or of
any other jurisdiction, Nevada law shall in all respects govern the validity,
construction, and interpretation of this Agreement. 

 

9.10 Headings. Section and subsection headings do not constitute part of this
Agreement. They are included solely for convenience and reference, and they in
no way define, limit, or describe the scope of this Agreement or the intent of
any of its provisions. 

 

9.11 Integration. This Agreement together with any exhibits or schedules
attached hereto, including any documents expressly incorporated into it by the
terms of this Agreement, constitutes the entire agreement between the parties
and supersedes all prior oral and written agreements, understandings,
negotiations, and discussions relating to the subject matter of this Agreement.
With this Agreement the parties rescind any previous agreements or arrangements
between themselves. Any supplement, modification, waiver, or termination of this
Agreement is valid only if it is set forth in writing and signed by both
parties. The waiver of any provision of this Agreement shall not constitute a
waiver of any other provisions and, unless otherwise stated, shall not
constitute a continuing waiver. 

 

9.12 Notice. Any notice or other communication required or permitted under this
Agreement shall be in writing to the address set forth on Exhibit A and shall be
deemed to have been given (i) if personally delivered, when so delivered, (ii)
if mailed, one week after having been placed in the United States mail,
registered or certified, postage prepaid, addressed to the party to whom it is
directed at the address listed below or (iii) by national overnight delivery
service upon receipt In order for a party to change its address or other
information for the purpose of this section, the party must first provide notice
of that change in the manner required by this section. 

 

9.13 Advice of Counsel. The Parties each agree and represent that they (i) have
had advice of counsel of their choosing or had the opportunity of obtaining
advice of counsel, in the negotiation and the preparation of this Agreement,
(ii) have read this Agreement, and (iii) are fully aware of the contents and
legal effect of the this Agreement. 

 

9.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. 

 

(Signature page immediately follows)

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Employee Agreement to be duly
executed by their respective authorized representatives as of the Effective
Date.

 

 

“COMPANY”

 

American Battery Metals Corporation, a Nevada corporation

 

 

By:

/s/ Douglas Cole

Name:

Douglas Cole

Title:

Chief Executive Officer

 

 

 

“EMPLOYEE”

 

 

By:

/s/ Ryan Melsert

Name:

Ryan Melsert

--------------------------------------------------------------------------------



 

 

EXHIBIT A

Additional Terms

 

A. Services. Employee shall perform the following duties and exercise such
powers as are usually performed by the following duties 

 

1.Develop and manage the Company’ battery metal recycling and extraction
division. 

 

2.Responsible for the design, development and construction of the full
processing train of the battery metals recycling plant. 

 

3.Responsible for the design, develop and construction of direct lithium
extraction, purification and conversion to battery grade feed stocks. 

 

B. Compensation. Pursuant to the terms of this Agreement, employee shall be
entitled to receive the following compensation: 

 

1.Salary: $200,000 per year. 

 

2.Bonus Compensation: Up to $200,000 per year in the sole discretion of the
Board of Directors or in connection with the achievement of certain milestones
(provided that such milestones are agreed to in writing by the Parties within
ninety (90) days of this Agreement). 

 

3.Equity Compensation. Three million six hundred and sixty thousand (3,660,000)
shares of its restricted common stock to be issued as of the Effective Date,
provided that Employee acknowledges that such grant is conditioned on Employee’s
continued services to the Company until at least September 15, 2020. As such,
Employee agrees that if he voluntarily ceases to provide services to the Company
before such date or if you are terminated by the Company for Cause (as defined
in Article 3.4 of this Agreement) then you will forfeit the Shares. If you are
terminated from the Company without Cause after March 15, 2020, the forfeiture
shall be limited to a pro rata portion based on the number of days remaining
until September 15, 2020, divided by the number of days from the Effective
Date. 

 

4.Bonus Equity Compensation. Employee shall be entitled to receive up two
million (2,000,000) additional shares of its restricted common stock based
solely on Employee achieving certain performance milestones (provided that such
milestones are agreed to in writing by the Parties within ninety (90) days of
this Agreement). 

 

5.Benefits. Until such time as the Company has a healthcare plan in place for
employees, the Company shall reimburse Employee up to $1,000 per month for
medical insurance. In addition, the Company shall provide a $1,000 per month car
allowance.  

 

C. Addresses. For purposes of notice under this Agreement the addresses of the
Company and Employee are as follows: 

 

Company:American Battery Metals Corporation 

930 Tahoe Blvd, Suite 802-16

Incline Village, NV 89451

Attn: Doug Cole, CEO

 

Employee:Ryan Melsert 

 